Cite as 2015 Ark. 27

                SUPREME COURT OF ARKANSAS

IN RE ARKANSAS BOARD OF LAW                     Opinion Delivered   January 22, 2015
EXAMINERS




                                      PER CURIAM

       Kathryn Lawson Griffin of Little Rock is appointed to the Board of Law Examiners

for a six-year term concluding on January 22, 2021. Mrs. Griffin will be a representative of

the Second Congressional District, and replaces Ernest Sanders whose term has concluded.

       W. Lance Lee of Texarkana is appointed to the Board of Law Examiners for a six-year

term concluding on January 22, 2021. Mr. Lee will be a representative of the Fourth

Congressional District, and replaces Robert W. Schroeder III, who has resigned due to his

confirmation by the United States Senate to serve as United States District Judge for the

Eastern District of Texas.

       The Court extends its sincere appreciation to Mrs. Griffin and Mr. Lee for accepting

appointment to this important Board. The Court also expresses its gratitude to Mr. Sanders

and Judge Schroeder for their dedicated service to the Board.